Citation Nr: 1513256	
Decision Date: 03/27/15    Archive Date: 04/03/15

DOCKET NO.  08-14 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Evaluation of post-operative residuals of right total knee replacement, currently rated as 30 percent disabling.

2.  Entitlement to service connection for a left knee disorder, including as secondary to service-connected post-operative residuals of right total knee replacement.

3.  Entitlement to service connection for a right hip disorder, including as secondary to service-connected post-operative residuals of right total knee replacement.

4.  Entitlement to service connection for a left hip disorder, including as secondary to service-connected post-operative residuals of right total knee replacement.

5.  Entitlement to a total rating for compensation on the basis of individual unemployability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran served on active duty from June 1973 to June 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. 

As will be discussed below, during the appeal, an August 2008 rating decision assigned a temporary total rating for the Veteran's right knee disability, effective March 12, 2008, in accordance with the provisions of 38 C.F.R. § 4.30, and granted a 30 percent disability rating, effective May 1, 2008.  The Veteran has not indicated that he agreed with the increased rating; thus, his claim remains on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).  

Documents in the Virtual VA claims file are duplicative of those in the paper claims file.  Other than the informal hearing presentation, there are no documents pertaining to the Veteran in the Veterans Benefits Management System.

The Board remanded the case in November 2011 for additional development.  The Veteran was afforded VA examinations in 2012 and 2013, and a Supplemental Statement of the Case was issued in February 2013.  The case has been returned to the Board.  

The issues of entitlement to service connection for a left knee disorder and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Total right knee replacement is manifested by complaints of pain, limitation of flexion, and weakness.

2.  A right hip disorder was not manifest in service or within one year of separation.  A right hip disorder is not attributable to service.

3.  A right hip disorder is not related (causation or aggravation) to a service-connected disease or injury.  

4.  A left hip disorder was not manifest in service or within one year of separation.  A left hip disorder is not attributable to service. 

5.   A left hip disorder is not related (causation or aggravation) to a service-connected disease or injury.  


CONCLUSIONS OF LAW

1.  The criteria for a 60 percent disability rating, but no higher, have been met for a total right knee replacement, exclusive of a temporary total rating from March 12, 2008 through April 30, 2008.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5055 (2014).

2.  A right hip disorder was not incurred in or aggravated by service, and cannot be presumed to have been incurred therein; a right hip disorder is not proximately due to or a result of a service-connected disease or injury.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2014).

3.  A left hip disorder was not incurred in or aggravated by service, and cannot be presumed to have been incurred therein; a left hip disorder is not proximately due to or a result of a service-connected disease or injury.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

In this case, the agency of original jurisdiction (AOJ) issued notice letters, dated in March 2007 and June 2008, to the Veteran.  These letters explained the evidence needed to substantiate the claims for an increased rating and service connection, as well the legal criteria for entitlement to such benefits.  The letters also informed him of his and VA's respective duties for obtaining evidence.  The AOJ decision that is the basis of this appeal was decided after the issuance of an initial, appropriate VCAA notice.  As such, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA also has a duty to assist a veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The claims file contains the Veteran's available service treatment records, reports of post-service treatment, and the Veteran's own statements in support of his claims.  The Veteran was also afforded VA examinations responsive to the claim for an increased rating for his service-connected right knee.   The examination reports contain all the findings needed to rate the Veteran's service-connected right knee, including history and clinical evaluation.  

The Veteran was afforded VA examinations responsive to the claims for service connection of his right and left hip disorders.  McClendon v. Nicholson, 20 Vet. App. 79 (2006).  The opinions were conducted by a medical professional, following thorough examination of the Veteran, solicitation of history, and review of the claims file.  The Board has reviewed the examination reports, and finds that they are adequate for the purpose of deciding the issue on appeal.  

The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claims.  For these reasons, the Board finds that the VCAA duties to notify and assist have been met.

Increased Disability Evaluation

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

Separate evaluations may be assigned for separate periods of time based on the facts found. In other words, the evaluations may be staged.  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).   Here, with the exception of the time period governed by the temporary total rating, the service-connected residuals of a right total knee replacement have not materially changed and a uniform evaluation is warranted.  

In addition, when assessing the severity of a musculoskeletal disability that is rated on the basis of limitation of motion, VA must also consider the extent that the veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain (and painful motion), weakness, premature or excess fatigability, and incoordination.  See DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59.

As previously mentioned, the August 2008 rating decision assigned a temporary total rating for a total right knee replacement , effective March 12, 2008.  Clearly, a 100 percent disability evaluation is the maximum evaluation available.  A 30 percent disability evaluation was assigned effective May 1, 2012.  The Board's decision focuses on the rating period prior to and since his total disability evaluation.

Replacement of the knee joint with a prosthesis warrants a 100 percent evaluation for a one-year period following implantation of the prosthesis.  This period commences at the conclusion of the initial grant of a total rating for one month following hospital discharge pursuant to 38 C.F.R. § 4.30.  Thereafter, a 60 percent evaluation is warranted if there are chronic residuals consisting of severely painful motion or severe weakness in the affected extremity.  With intermediate degrees of residual weakness, pain, or limitation of motion, the disability will be rated by analogy to Diagnostic Codes 5256, 5261 or 5262.  The minimum evaluation is 30 percent.  38 C.F.R. Part 4, Code 5055.  The Veteran is currently assigned a 30 percent evaluation for his right knee under this Code.

After a review of the evidence of record, the Board finds that the Veteran's service-connected total right knee replacement most nearly approximates a 60 percent disability evaluation.  38 C.F.R. § 4.7.  The July 2007 and August 2012 VA examination reports showed limitation of motion, pain on motion, and weakness; the August 2012 VA examiner indicated that the Veteran experienced interference with weight-bearing, sitting, and standing.  The July 2013 VA examiner described the Veteran's pain as intermediate.   VA treatment records show the Veteran uses narcotics for pain control.  There was limitation of flexion to at least 105 degrees (see, July 2007 VA examination report).   Even where there is a total knee replacement, the Board must consider DeLuca.  The cumulative impact of pain, weakness, and limitation of flexion warrants a 60 percent evaluation. 

Under Diagnostic Code 5262, a 40 percent rating is warranted for nonunion of the tibia and fibula with loose motion requiring a brace.  See 38 C.F.R. § 4.71a, Diagnostic Code 5262 (2013).  However, the objective clinical evidence of record does not show that the Veteran has nonunion of his right tibia and fibula.  Moreover, the Veteran's July 2007, August 2012, and February 2013 VA examinations did not demonstrate abnormal movement or deformity; the knee had normal alignment, and he denied experiencing dislocations or subluxations.  

There is also no evidence of ankylosis of the right knee joint to warrant consideration under either Diagnostic Code 5256.  

There is no indication that he has additional functional impairment, above and beyond the 60 percent level for total right knee replacement, which would support a higher rating for the right knee for the rating period on appeal.  As a result, the 60 percent rating for total right knee replacement adequately compensates him for the extent of his pain.

Moreover, although the Veteran has a surgical scar, the Board notes that the February 2013 VA examiner found that the scar was not painful or unstable, and was not greater 39 square centimeters.  As such, the Veteran is not entitled to a separate, compensable disability evaluation for a scar.  See 38 C.F.R. § 4.118, Diagnostic Codes 7804-7805.

As to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted. 

The discussion above reflects that the symptoms of the Veteran's total right knee replacement are fully contemplated by the applicable rating criteria.  As shown above, the criteria include symptoms, each of which were addressed in the VA examination reports and treatment records and which provided the basis for the disability rating that was assigned.  The Veteran primarily complained of pain, tenderness, and limitation of motion, which were clearly contemplated in the currently assigned disability evaluation.  In any event, the evidence does not reflect that there has been frequent hospitalization or that the Veteran's symptoms have otherwise rendered impractical the application of the regular schedular standards.  Additionally, there is no indication that the Veteran's total right knee replacement, standing alone, had an impact on his employment beyond that which is contemplated by the rating criteria; the Board points out that the Veteran reported to the July 2007 VA examiner that his current employment status is related to nonservice-connected cardiovascular, back, and ankle disabilities.  Therefore, referral for consideration of extraschedular ratings for the Veteran's total right knee replacement is not warranted.  38 C.F.R. § 3.321(b)(1).

Finally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.   However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

In the absence of exceptional factors associated with total right knee replacement, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1)  are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227   (1995). 

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2014).  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  As arthritis is a chronic disease for VA compensation purposes, if chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310.

Based on the evidence of record, the Veteran's claims of service connection for a right hip disorder and a left hip disorder must be denied.  In this case, there is no evidence of a right or left hip disorder during service or for many years thereafter.  Rather, service treatment records reflect that there were no complaints or clinical findings related to either of his hips during service; no hip injuries were demonstrated.  Furthermore, the Board observes that the Veteran did not make any relevant complaints and there was no pertinent symptomatology regarding his hips at a June 1978, April 1979, November 1991, November 1994, April 1999, or June 2005 VA examinations.  In short, the evidence fails to establish the presence of right hip or left hip pathology during service; there were also no characteristic manifestations sufficient to identify the arthritic disease process during service.  38 C.F.R. § 3.303(b).

The Veteran is competent to report that he has degenerative joint disease of the right and left hips.  He is also competent to report when his symptoms were first identified.  However, his statements, even if accepted as credible, do not establish a nexus to his service for these disorders.  The weight of the evidence reflects that the Veteran's right and left hip disorders are unrelated to his service.

The Board also finds that the weight of the evidence reflects that the Veteran's service-connected total right knee replacement did not cause or aggravate the Veteran's degenerative joint disease of the right and left hips.  The Board observes that neither the Veteran's treating providers nor the VA examiners found a relationship between the Veteran's degenerative joint disease of the right and left hips and his service-connected right knee disability. 

The Board acknowledges that records show that the Veteran was diagnosed with degenerative joint disease of the hips in 2005; however, the September 2007 and March 2012 VA examiners found that that the Veteran's right and left hip disorders are not related to the Veteran's service, and are not proximately due to or the result of the Veteran's service-connected right knee disability.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000) (a Veteran seeking disability benefits must establish the existence of a disability and a connection between such Veteran's service and the disability).  

Significantly, the September 2007 VA examiner found that the Veteran's left hip avascular necrosis (AVN) was not related to his service or his service-connected right knee disability because AVN is caused by a fracture of or dislocation of the joint which damaged extraosseous blood vessels; the VA examiner noted that the medical literature indicates that AVN is not caused by indirect trauma from another joint.  Likewise, the March 2012 VA examiner found that the Veteran's degenerative joint disease of the right and left hips was unrelated to the Veteran's service-connected right knee disability; according to the VA examiner, the Veteran's gait abnormality from his service-connected right knee disability, if any, was not significant enough to have caused or aggravated the degenerative changes of the hips.  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994).  To the extent that there are lay opinions, including those of the Veteran, linking the Veteran's right and left hip disorders to an in-service event or illness, including his service-connected right knee disability, the Board finds that the probative value of the general lay assertions are outweighed by the specific, reasoned opinion of the September 2007 and March 2012 VA examination reports and the clinical evidence of record.  The aforementioned VA examiners, in determining that the Veteran's degenerative joint disease of the right and left hips is unrelated to his service-connected right knee disability, are entitled to greater probative weight than the more general lay assertions of the Veteran, even assuming those lay assertions were competent.  See Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011) (noting impropriety of the Board categorically discounting lay testimony and requiring the Board to determine, on a case by case basis, whether a veteran's particular disability is the type of disability for which lay evidence is competent); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377   (Fed. Cir. 2007); ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer"). 

Here, there is positive and negative evidence.  Nonetheless, the most probative and credible evidence, the VA examination reports, establishes that the Veteran's degenerative joint disease of the right and left hips is unrelated to service, including by means of causation or aggravation to his service-connected total right knee replacement.  Additionally, the Board notes that the opinions of the VA examiners are consistent with the medical evidence of record, which does not demonstrate that his degenerative joint disease of the right and left hips is related, by means of causation or aggravation, to his service-connected right knee disability.  The VA examiners explained the reasons for their conclusions based on an accurate characterization of the evidence of record; thus, these opinions are highly probative.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (stating that factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion).  

In sum, there is no reliable evidence linking the Veteran's degenerative joint disease of the right and left hips to his service, including his service-connected total right knee replacement.  Furthermore, there is no reliable evidence linking an increase in disability (aggravation) to a service connected disease or injury.  

For the foregoing reasons, the preponderance of the evidence is against the claims for service connection for right and left hip disorders.  The benefit-of-the-doubt doctrine is therefore not for application, and the claims must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).


ORDER

A 60 percent for total right knee replacement, since July 1, 2013 is granted, subject to the controlling regulations applicable to the payment of monetary benefits.

Service connection for a right hip disorder is denied.

Service connection for a left hip disorder is denied.


REMAND

The Board acknowledges that the Veteran was afforded VA examinations in connection with his claim for service connection of his left knee disorder in August 2012 and February 2013.  However, these VA examination reports are inadequate.  

In this regard, the Board points out that the Veteran complained of left knee pain since 1976 at a June 1978 VA examination; that examination report noted that a VA orthopedic clinic diagnosed the Veteran with internal derangement of the left knee due to torn lateral meniscus and chondromalacia.  Likewise, according to VA treatment records, the Veteran complained of left knee pain since 1976 in June 1980 and August 1989, and related his left knee pain to an injury of both knees during service.  Nevertheless, the VA examiner did not address whether the Veteran's left knee degenerative joint disease was caused by an event or injury during service.  Additionally, the VA examiner did not address the significance, if any, of the Veteran's competent and credible complaints of left knee pain since 1976 and the 1978 diagnosis of internal derangement of the left knee due to torn lateral meniscus and chondromalacia in finding that the Veteran's degenerative joint disease of the left knee is not due to the Veteran's service, including as proximately due to or the result of the Veteran's service-connected right knee disability.

Accordingly, the Board finds that the Veteran should be provided a new VA examination in connection with his claim for service connection of a left knee disorder.  Neither VA nor the Court can exercise independent medical judgment in deciding an appeal; thus, a new medical opinion must be obtained.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991).  See also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

As to the claim of entitlement to service connection for a left knee disorder and the claim of entitlement to TDIU, the Board finds that the issues are inextricably intertwined.  Accordingly, the Board deferred its adjudication of the issue of entitlement to TDIU pending completion of the development set forth in its remand directive.

Furthermore, VA must make all necessary efforts to obtain relevant records in the possession of a Federal agency.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA records are considered to be constructively of record and VA is charged with knowledge of their contents.  Bell v. Derwinski, 2 Vet. App. 611 (1992).   All available VA treatment records for the disability on appeal should be associated with the Veteran's claims file.

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate steps to obtain and associate with the record copies of the Veteran's VA treatment records associated with the claims on appeal.

2.  Schedule the Veteran for a VA joints examination to determine whether the nature and etiology of any left knee disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file.  The examiner is advised that the Veteran is competent to report symptoms, treatment, and diagnoses and that his reports must be taken into account, along with the other evidence of record, in formulating the requested opinions.  

The examiner should indicate whether it is as least as likely as not (50 percent probability or more) that any current left knee disorder is related to service, including as proximately due to or the result of the service-connected right knee disability, or whether any current left knee disorder increased in severity as the result of the Veteran's service-connected right knee disability.  The VA examiner is requested to comment as to the significance of the findings in the 1978 VA examination report, as well as the Veteran's report of a 1976 left knee injury and left knee pain since 1976.

A complete rationale should accompany each opinion provided.

3.  After adjudication of the claim for service connection of a left knee disorder, the RO should readjudicate the issue of entitlement to a TDIU.  

4.  If any benefit sought on appeal is not granted in full the RO must issue a supplemental statement of the case, and provide the Veteran and his representative an opportunity to respond.  The case should be returned to the Board after compliance with requisite appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


